Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 43-47, 49, 55-58, 60-65, 67, 68 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/27/21 has been entered.
Response to Arguments
Amendments are noted and previous claim objections are withdrawn accordingly.
Amendments are noted and 35 USC 112 rejections are withdrawn accordingly.
Applicant’s arguments with respect to 35 USC 102 and/or 35 USC 103 rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Specifically the amendments substantially change the scope of the claimed subject matter and necessitate new grounds of rejection with new citations of prior art.
On page(s) 7-9 of remarks applicants state “…Without conceding to the merits of the Examiner's rejections, claims 43 and 61-62 have been amended, as set forth above, to incorporate features similar to those of allowable claim 48. Accordingly, Applicant respectfully submits that claims 43 and 61-62 are immediately allowable and that all of the dependent claims 44-47, 49, 55-58, 60 and 64-65 are patentable at least by virtue of their dependency and by virtue of the additionally recited features therein…”  However, the prior office action 
Rejections for similar independent and dependent claims are revised and/or maintained accordingly.  Claim(s) 47, 49 remain objected to as allowable subject matter.  New claim(s) 67, 68 are addressed.
Claim Objections
Claim 60 objected to because of the following informalities:  Line 3 recites “the frequency band” which appears to lack antecedent basis.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim 43, 46, 60, 61, 62, 64, 65 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ebrahimi Tazeh Mahalleh et al. (US 2014/0293968).
For claim 43, Ebrahimi teaches: A first base station (see at least 0025 and fig. 1, eNB may be implemented) comprising:
a memory storing instructions; and one or more processors configured to execute the instructions to:
transmit guard band information, to a User Equipment (UE), in a message related to establishing a Radio Resource Control (RRC) connection (see at least 0019, 0065, the eNB may configure guard subcarrier (guard band) parameters for a UE in RRC signaling),
wherein, if a bit of the guard band information is 0, then the guard band information indicates absence of a guard band (see at least 0065, single bit indication may notify UEs of presence or non-presence of guard subcarriers (e.g. configuration may be carried in RRC), thus a given bit value e.g. 0 or 1 may be used for absence or presence).
For claim 46, Ebrahimi teaches claim 43, Ebrahimi further teaches: wherein the one or more processors are configured to execute the instructions to: obtain control information for notification of a radio resource that is assigned to the UE, the control information including the guard band information; and transmit the control information to the UE (see at least 0065, 0033, 0035, RRC signaling may be used for guard subcarrier parameters and also to configure preamble/RS resources, thus comprising control information).
 wherein the one or more processors are configured to execute the instructions to use one or more subcarriers within the frequency band as a guard band to perform radio communications within the frequency band (see at least 0019, 0064, the UE may accordingly perform communications based on the guard subcarrier parameters).
For claim 61, Ebrahimi teaches: A User Equipment (UE) (see at least 0026 and fig. 1, UE may be implemented) comprising:
a memory storing instructions; and one or more processors configured to execute the instructions to:
receive guard band information, from a first base station, in a message related to establishing a Radio Resource Control (RRC) connection (see at least 0019, 0065, the eNB may configure guard subcarrier (guard band) parameters for a UE in RRC signaling);
wherein, if a bit of the guard band information is 0, then the guard band information indicates absence of a guard band (see at least 0065, single bit indication may notify UEs of presence or non-presence of guard subcarriers (e.g. configuration may be carried in RRC), thus a given bit value e.g. 0 or 1 may be used for absence or presence).
Claim 62 recites a method substantially similar to the apparatus of claim 43 and is rejected under similar reasoning.
For claim 64, Ebrahimi teaches claim 43, Ebrahimi further teaches: wherein the one or more processors are configured to execute the instructions to transmit the message to a UE which needs to be configured using the guard band, and to not transmit the message to another UE which does not need to be configured using the guard band (see at least 0057, legacy UEs may be implemented distinct from new UEs i.e. D2D UEs, thus other UEs e.g. legacy UEs may not need guard band configuration for D2D and are not disclosed to receive said configuration).
 wherein the UE which needs to be configured using the guard band is allocated a radio resource including the guard band (see at least 0019, 0065 and fig. 8, guard subcarriers may be located next to an allocated resource block, thus UE may be assigned/allocated transmission resources in addition to guard subcarriers (band)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim 44, 45, 55, 56, 57, 67 rejected under 35 U.S.C. 103 as being unpatentable over Ebrahimi Tazeh Mahalleh et al. (US 2014/0293968) in view of 3GPP TSG RAN WG1 Meeting #85 (R1-165833).
wherein the guard band is narrower than a resource block that is a unit for assigning radio resources. 3GPP teaches this (see at least section 2.2 and fig. 3-5, guard band may be narrower e.g. 1 subcarrier than a resource block of 12 subcarriers).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the features of 3GPP to the system of claim 43, so the guard band is narrower e.g. 1 subcarrier wide than a resource block of 12 subcarriers, as suggested by 3GPP.  The motivation would have been to enhance communications by adapting an appropriate narrow guard band size (3GPP 2.2).
For claim 45, Ebrahimi teaches claim 43, but not explicitly: wherein the guard band corresponds to one or more subcarriers.  3GPP teaches (see at least section 2.2 and fig. 3-5, guard band may be 1 subcarrier).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the features of 3GPP to the system of claim 43, so the guard band is 1 subcarrier wide, as suggested by 3GPP.  The motivation would have been to enhance communications by adapting an appropriate narrow guard band size (3GPP 2.2).
For claim 55, Ebrahimi teaches claim 43, but not explicitly: wherein a first band and a second band are adjacent to each other within a frequency band; and wherein the guard band includes one or more subcarriers near a boundary between the first band and the second band.  3GPP teaches this (see at least section 2.2 and fig. 3-5, the 15KHz and 60KHz bands are shown as adjacent within the frequency spectrum with the guard band comprising one subcarrier between them).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the features of 3GPP to the system of claim 43, so first and second bands are adjacent with only the guard band e.g. 1 subcarrier at the boundary between them, as suggested by 3GPP.  The motivation would have been to enhance communications by adapting an appropriate guard band size between two separate bands (3GPP 2.2).
 wherein the one or more subcarriers near the boundary include one or more subcarriers within the first band that are adjacent to the second band or one or more subcarriers within the second band that are adjacent to the first band (see at least section 2.2 and fig. 3-5, the 15KHz and 60KHz bands are shown as adjacent with the guard band between their edge subcarriers e.g. the last subcarrier of the 15KHz band and the first subcarrier of the 60KHz band may form the boundary).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the features of 3GPP to the system of claim 55, so the bands are adjacent with the last subcarrier of the first band being separate from the first subcarrier of the second band by only the boundary guard band between them, as suggested by 3GPP.  The motivation would have been to enhance communications by adapting an appropriate guard band size between two separate bands (3GPP 2.2).
For claim 57, Ebrahimi, 3GPP teach claim 55, Ebrahimi further teaches: wherein the guard band information includes boundary information indicating the boundary (see at least 0029, guard subcarrier parameters may comprise location information, thus may indicate location of the boundary space which the guard band occupies).
For claim 67, Ebrahimi teaches claim 61, Ebrahimi further teaches: wherein the one or more processors are configured to execute the instructions to perform radio communications within the channel bandwidth using the guard band information (see at least 0019, 0064, the UE may accordingly perform communications based on the guard subcarrier parameters) but not explicitly: wherein a channel bandwidth is configured to include a first band with a first subcarrier spacing and a second band with a second subcarrier spacing.  3GPP from an analogous art teaches wherein a guard band may be implemented in a frequency band with different subcarrier spacings (see at least section 2.2 and fig. 3-5, a guard band may be located between a first band with a 15khz and a second band with 60khz spacings).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing (3GPP 2.2).

Claim 58 rejected under 35 U.S.C. 103 as being unpatentable over Ebrahimi Tazeh Mahalleh et al. (US 2014/0293968) in view of 3GPP TSG RAN WG1 Meeting #85 (R1-165833) in view of Sun et al. (US 2017/0164350).
For claim 58, Ebrahimi, 3GPP teach claim 57, but not explicitly: wherein the boundary information includes first band information indicating the first band and second band information indicating the second band.  Sun from an analogous art teaches wherein UE may receive frequency band information (see at least 0083, a UE may obtain subband information for each subcarrier spacing via RRC or broadcast signaling).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the features of Sun to the system of claim 57, so the received information comprises band information e.g. subbands for each subcarrier spacing, as suggested by Sun.  The motivation would have been to facilitate communications by configuring the UE with necessary frequency band and subcarrier information (Sun 0083).

Claim 63 rejected under 35 U.S.C. 103 as being unpatentable over Ebrahimi Tazeh Mahalleh et al. (US 2014/0293968) in view of Sun et al. (US 2017/0164350).
For claim 63, Ebrahimi teaches claim 46, but not explicitly: wherein the control information includes subcarrier spacing information indicating a subcarrier spacing of the radio resource.  Sun from an analogous art teaches wherein UE may receive subcarrier spacing information (see at least 0083, a UE may obtain subband information and subcarrier spacing values via RRC or broadcast signaling).  (Sun 0083).

Claim 68 rejected under 35 U.S.C. 103 as being unpatentable over Ebrahimi Tazeh Mahalleh et al. (US 2014/0293968) in view of 3GPP TSG RAN WG1 Meeting #85 (R1-165833) in view of Lee et al. (US 2013/0029670).
For claim 68, Ebrahimi, 3GPP teaches claim 67, but not explicitly: wherein the one or more processors are configured to execute the instructions to receive a control information from the first base station and to communicate with a second base station using the control information.  Lee from an analogous art teaches UE may receive control information used for communication with a second BS (see at least 0005, terminal may receive neighbor BS information from a first BS to handover to a BS from the list, thus communicating with a second BS).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the features of Lee to the system of claim 67, so the UE may receive control information from the first BS e.g. second BS information, and handover/communicate with the second BS, as suggested by Lee.  The motivation would have been to enhance BS functionality by providing control information necessary for the UE to connect with other BSes (Lee 0005).
Allowable Subject Matter
Claim 47, 49 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
wherein, if the radio resource is adjacent to another radio resource with a subcarrier spacing that is different than the radio resource, the guard band corresponds to one or more subcarriers adjacent to said another radio resource and, if the radio resource is not adjacent to said another radio resource, the guard band does not exist.  The closest prior art 3GPP TSG RAN WG1 Meeting #85 (R1-165833) discloses a guard band between two resources with different subcarrier spacings (fig. 3-5) but not the guard band not existing in case the two radio resources with different spacings are not adjacent to each other i.e. fig. 3-5 show a guard band present at various distances between two numerologies.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Yin et al. (US 2010/0080308) discloses virtual multicarrier design for orthogonal frequency division.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIREN WEI whose telephone number is (571)272-0687.  The examiner can normally be reached on Monday - Thursday 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Siren Wei/
Patent Examiner
Art Unit 2467